DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-38 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, 33 and newly added claims 36-38, in the reply filed on October 5, 2021 is acknowledged.
Claims 20-32, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
	Applicant’s election of the species of Example 10 is also acknowledged.  As the elected species was not found in the prior art, the election of species requirement of the previous office action is hereby withdrawn, and the search is expanded to the elected invention of Group I.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-13, 19, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula I or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a polymorph of the compound of Formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “A compound ... and pharmaceutically acceptable salts, solvates and polymorphs thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the types of ‘polymorphs’ intended by the recitation.  The specification provides that ‘the terms “polymorphs”, “polymorphic form” and “crystalline form” refer to different crystalline forms of a single compound’, see page 16 (provided below for convenience).

    PNG
    media_image1.png
    128
    280
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    223
    279
    media_image2.png
    Greyscale


Polymorphs are generally natural variations within compounds which themselves may not have any meaningful use. Therefore, determining whether the claimed compounds have or do not have a polymorphism would require determining whether there was a polymorphism within such a sequence and then determining how to use this information in a patentably meaningful way. The instant invention, however, provides no information to this extent.
Searching the pertinent art in the related quinazoline area did not result in support for such polymorphs of instant quinazoline compounds. 
Based on the above two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
(i).	The nature of the invention and the state of the prior art:
Specification is not adequately enabled as to how to make polyrmorphs of the claimed compounds which includes isotopes (e.g., when R1 is deuteroalkyl, R2 is CD3, etc.) of the compound of Formula I, or a pharmaceutically acceptable salt, or solvate thereof and the specification has example of polymorphic forms of a single compound from the large genus of Formula I.

The state of the art is that is not predictable whether polymorphs will form or what their composition will be. Thus, in the absence of experimentation one cannot predict if a particular polymorph of a specific compound will form or not. One cannot predict the stoichiometry of the formed polymorph. 
A state of the art reference, Vippagunta et al., Advanced Drug Delivery Reviews 48: 3-26, 2001, states that formation of polymorphs is unpredictable.  The reference provides that – ‘different crystalline polymorphs differ in crystal packing, and/or molecular conformation as well as in lattice energy and entropy, there are usually significant differences in their physical properties, such as density, hardness, tabletability, refractive index, melting point, enthalpy of fusion, vapor pressure, solubility, dissolution rate, other thermodynamic and kinetic properties, color, etc.  Differences in physical properties of various solid forms have an important effect on  the processing of drug substances into drug products, while differences in solubility may have implications on the absorption of the active drug from its dosage form, by affecting the dissolution rate and possibly the mass transport of the molecules’, see page 4.  Further, the reference provides that: “The main challenge in managing the phenomenon of multiple solid forms of a drug is the inability to predict the number of forms that can be expected in a given case.  This prediction would involve quantification of the myriad intermolecular forces within any proposed crystal structure as well as the ability to postulate the likely packing modes for a given molecule in all its configurations.  Accurate theoretical prediction of polymorphs from studies of molecular dynamics and crystal structure generation would be of outstanding importance in drug research”, see page 11.  In conclusion, the reference provides that "It is 
Joachim Ulrich (Kirk-Othmer Encyclopedia of Chemical Technology) provides that “Polymorphism is a condition in which chemically identical substances may crystallize into different forms.  Each form is, however, only stable (thermodynamically) in a certain range of temperature and pressure.  ...  Transitions from one polymorphic form to another may be accompanied by changes in process conditions (temperature, pressure, shear or solution composition), transitions from one polymorphic form to another and lead to formation of a solid product with unacceptable properties (e.g., melting point or dissolution rate)”, see page 3.
(ii).	The predictability or lack thereof in the art:
Hence the term ‘polymorph’ as applied to the compounds claimed by the applicant are not art-recognized forms of the compounds and hence there should be adequate enabling disclosure in the specification with working example(s).
(iii).	The amount of direction or guidance present:
The synthetic procedures in the specification and illustrated examples in the experimental section of the specification are limited to making the compounds of Formula I.
(iv).	The presence or absence of working examples:
Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that polymorphic forms of all compounds represented by Formula I actually exist; if they did, they would have formed. Hence, there should be showing supporting that polymorphs of these compounds exist and therefore can be made. 
(v). 	The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for compounds generically embraced in the claims would lead to desired polymorph of the compound of Formula I.  As noted above, the genus embraces a large number of compounds and hence the claims are extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired polymorph of compound embraced in the instant claims in view of the pertinent reference teachings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17, 19, 33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grina et al., WO 2012/118492.
The reference teaches heterocyclic sulfonamide compounds, see the compounds of Formula I (page 2); the subgeneric embodiment of Formula IV (page 11); and the corresponding species of the Examples, particularly the compound of Example 34 (relevant structures depicted below for convenience):

    PNG
    media_image3.png
    150
    296
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    102
    272
    media_image4.png
    Greyscale

The compound is taught to be useful as B-raf inhibitors and pharmaceutical therapeutic agents, see for example, at page 7.  The reference discloses that the reference disclosed compounds of Examples 1-49 were tested in B-raf assay and were found to have an IC50 of less than 100nM, see pages 45-46.  The instant claims differ by requiring a substituent R2 (which is analogous to R11 of the reference generic structure of Formula IV) is selected from methyl, -CD3 or HC≡C.  The reference disclosed compounds at the analogous position have hydrogen substituent.  In other words, the compounds according to instant claims differ by having an methyl group at the 5-position of quinazoline as compared to unsubstituted (or H) taught for the reference compounds.  Therefore, the instantly claimed compound is a structural analog (i.e., H vs CH3) of the reference disclosed compound.  The reference compound inherently possesses the anhydrous forms recited in claims 15 and 17.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the reference disclosed compounds, for example, the compound of Example 34 and modify by replacing the hydrogen with a methyl group, because the skilled chemist would have the reasonable expectation that such structurally analogous compounds of the reference compounds would have similar properties and, thus, the same use as taught for the reference compounds as a whole i.e., as pharmaceutical therapeutic agents.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such structurally analogous compounds are expected to possess similar properties.  It has been held that compounds that are structurally analogous to prior art compounds are prima facie obvious, absent a showing of unexpected results.
Homologs:
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest reference of record, WO 2012/118492 does not teach or fairly suggest the crystalline form of the compound having the specific XRPD pattern recited in the claims.

Receipt is acknowledged of the Information Disclosure Statements filed on July 20, 2020; August 19, 2020; and October 5, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

December 1, 2021